                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDRE JUSTE,                                      Case No. 18-cv-06040-SI
                                   8                   Plaintiff,
                                                                                           JUDGMENT
                                   9            v.

                                  10     BUFFALO FEDERAL DETENTION
                                         FACILITY, BATAVIA,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         This action is dismissed without prejudice to plaintiff filing a new action in the proper venue.

                                  14

                                  15         IT IS SO ORDERED AND ADJUDGED.

                                  16

                                  17   Dated: October 26, 2018

                                  18                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
